Title: To James Madison from William Moultrie, 5 April 1803 (Abstract)
From: Moultrie, William
To: Madison, James


5 April 1803, Charleston. Returns his commission as bankruptcy commissioner. “As Tis a business that requires much time and attention, it will be very inconvenient for me.” Recommends John Webb, who was appointed to the position by Judge Bee “some time ago” but was superseded by the recent appointment. “He is a man of integrity and the only one now in the Commission of this State that has been bred a merchant.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Moultrie”). 1 p. Docketed by Jefferson. In a 5 Apr. 1803 letter to JM, John Webb stated he had just been informed by Moultrie of his intention to resign as bankruptcy commissioner. Webb offered himself as a candidate for the post and promised to merit the confidence of “every good Man” (ibid., filed under “Webb”; 1 p.).


